Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shazi Jiang on 19 May 2022.

The application has been amended as follows: 
Claim 1, line 2: amend “per cent” to “percent”
Claim 9, line 3: amend “by weight,” to “by weight %,”
Claim 12, line 5: amend “homogenizing,” to “homogenizing the slab,”
Claim 12, line 6: amend “heating to” to “heating the slab to”
Claim 12, line 8: amend “optionally, cold rolling to the final thickness” to “optionally, cold rolling the strip to a final thickness to form the sheet”
Claim 12, line 9: delete “optionally,”
Claim 12, line 9: delete “at” after “sheet” and before “between”
Claim 12, line 11: amend “treatment at” to “treatment on the sheet at”
Claim 12, line 13: amend “ageing at” to “ageing the sheet at”
Claim 14, line 3: amend “said heat” to “said annealing heat”
Claims 6, 12, and 14 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Moriyama et al. (JP 2009263720A) (hereinafter “Moriyama”), Aluminum-Silicon Alloys, Key to Metals AG (2015) (hereinafter “NPL article”), and R. N. Lumley et al. Heat Treatment of High-Pressure Die Castings, The Minerals, Metals & Materials Society and ASM International, 2007 (hereinafter “Lumley”).

Moriyama teaches the following composition for an aluminum alloy plate comprising, in mass% (Moriyama, [0010-0014]):
Element
Present Invention (wt.%)
Moriyama
Si
10-14
11.0-15.0
Preferred: 11.0-14.0
Mg
0.05-0.8
0.3-1.0
Preferred: 0.5-0.8
Cu
0-0.2
0-0.2
Preferred: 0.05-0.2
Fe
0-0.5
0-0.5
Preferred: 0-0.4
Mn
0-0.5

0-0.2
Preferred: 0-0.1
Sr
0.01-0.05
0.001-0.02
Preferred: 0.003-0.01
Ti
0-0.2
0.005-0.15
Impurities
Individual: 0-0.05
Total: 0-0.15
Individual: 0-0.1
Total: 0-0.3
Balance
Aluminum
Aluminum


Given that Moriyama is silent with regards to amounts of Sb and Cr, the amounts would necessarily be zero, which falls within the presently claimed amounts. Moriyama also teaches a manufacturing process for making the aluminum alloy plate comprising semi-continuous casting, homogenizing to a temperature of 430-530°C, hot rolling the ingot to a thickness of 6-9 mm, cold rolling the sheet, solution treating the cold rolled plate at 480-530°C for 1-60 seconds, quenching, second cold rolling, and artificial aging treatment of the aluminum alloy plate, i.e., a T6 temper (Moriyama, [0017-0025]). 

However, Moriyama does not disclose or suggest that the sheet is in T4 temper, has a modulus of elasticity measured according to standard ASTM 1876 equal to at least 77 GPa, an elongation at rupture equal to at least 15%, elongation at necking to at least 13%, a yield stress between 90-200MPa, or a value of Limit Dome Height measured on the sheet when 3.5 mm thick is at least 20 mm, as presently claimed. Moreover, with respect to the arguments for Moriyama in view of Gupta (pg. 8-14 of Remarks filed 3/15/2022), the Examiner finds the argument regarding Moriyama teaching only the T6 temper with no reasons to instead use a T4 temper persuasive, as Moriyama does not indicate that the aluminum alloy of Moriyama is at any time subjected to natural aging as required by the T4 tempering, therefore there would be no reason to modify Moriyama with the T4 temper of Gupta.



NPL article teaches the following composition for a copper-bearing medium-to-high strength aluminum-silicon alloy comprising (NPL article, pg. 1, Table 1):
Element
Present Invention (wt.%)
NPL article
Si
10-14
5-25%
Mg
0.05-0.8
0-2.0%
Cu
0-0.2
0-5.0%
Fe
0-0.5
0-3.0%
Mn and Cr
Mn: 0-0.5
Cr: 0-0.1
0-3.0%
Na and Sr
0.01-0.05
0-0.02%
Balance
Aluminum and impurities
Aluminum and impurities


	The NPL article further teaches that titanium and boron are usually added in amounts well within their solid solubility and do not form any separate phase (NPL article, pg. 2, paragraph 8). The NPL article also teaches that the modulus of elasticity is between 85-95GPa and that the elongation ranges from 20-23% (NPL article, pg. 2, paragraph 14 and pg. 3, paragraph 20). 

However, NPL article does not disclose or suggest that the sheet is a rolled sheet or in T4 temper, an elongation at rupture equal to at least 15%, elongation at necking to at least 13%, a yield stress between 90-200MPa, or a value of Limit Dome Height measured on the sheet when 3.5 mm thick is at least 20 mm, as presently claimed. Moreover, with respect to the arguments for NPL article in view of Sainfort and Gupta (pg. 17-18 of Remarks filed 3/15/2022), the Examiner finds the argument regarding the incorporation of the T4 temper of Gupta, with a lower amount of silicon, into the aluminum alloy processes of NPL article in view of Sainfort, containing higher amounts of silicon persuasive, therefore, there would be no reason to modify NPL article in view of Sainfort with the T4 temper of Gupta.



Upon updating the searches, a new reference, namely Lumley, came to the attention of the Examiner. Lumley teaches heat treatments for high-pressure die-cast aluminum alloys, where the aluminum alloys have the following composition comprising, in wt.% (Lumley, pg. 2565, Table 1):
Element
Present Invention (wt.%)
Lumley
Alloy 360
Si
10-14
9-10
Mg
0.05-0.8
0.4-0.6
Cu
0-0.2
0-0.6
Fe
0-0.5
0-2.0
Mn
0-0.5

0-0.35
Other Elements
0-0.15
0-0.25
Balance
Aluminum and impurities
Aluminum and impurities


Lumley also teaches that the aluminum alloys are produced by die casting and then subjected to a solution-treatment, water quenched, and naturally aged at ~25°C, i.e., T4 temper (Lumley, pg. 2565, “II. Experimental Methods”). 

However, Lumley does not disclose or suggest that the sheet is a rolled sheet, has a modulus of elasticity measured according to standard ASTM 1876 equal to at least 77 GPa, elongation at rupture equal to at least 15%, elongation at necking to at least 13%, a yield stress between 90-200MPa, or a value of Limit Dome Height measured on the sheet when 3.5 mm thick is at least 20 mm, as presently claimed. Moreover, since die castings generally are formed when a molten metal are shot into a mold and allowed to solidify, there would be no reason to modify the as cast product with a rolling process, therefore the high-pressure die casting of Lumley would not be a rolled sheet. 

Therefore, it is clear that Moriyama, NPL article, and Lumley, either alone, or in combination, do not disclose or suggest the present invention. 

Claims 1-5, 7-11, 13, 15-18, and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6, 12, and 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Given that claims 6, 12, and 14 include all the limitations of allowable product claim 1, it is noted that present claims 6, 12, and 14 are allowable over Moriyama, NPL article, and Lumley for the same reasons as set forth above.

In light of the above, claims 1-18 and 20 are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./
Examiner, Art Unit 1738                                                                                                                                                                                            
/BRIAN D WALCK/Primary Examiner, Art Unit 1738